Citation Nr: 0407277	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  03-19 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Board of Veterans' Appeals committed clear and 
unmistakable error (CUE) in its August 10, 1970, decision 
denying an evaluation in excess of 30 percent for residuals 
of a mortar fragment wound of the right forearm, involving 
Muscle Groups VII and VIII.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1962 to 
May 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 motion alleging CUE in an August 10, 1970, 
Board decision that denied an initial evaluation in excess of 
40 percent for residuals of a mortar fragment wound of the 
right forearm.

At the time of the Board's August 10, 1970, decision, the 
veteran's mortar fragment wound of the right forearm was 
evaluated as 30 percent disabling under Muscle Groups VII and 
VIII.  A separate 10 percent rating was assigned for right 
ulnar nerve neuropathy, for a combined rating of 40 percent.  
The basis for the current CUE motion, however, only pertains 
to the appropriate evaluation assigned to Muscle Groups VII 
and VIII. 

The veteran also expressed disagreement with an October 2001 
rating decision in which the RO determined that CUE was not 
committed in a July 11, 1968, rating decision that denied an 
evaluation in excess of 30 percent for residuals of a mortar 
fragment wound of the right forearm.  The 1970 Board 
decision, however, has subsumed the July 11, 1968 rating 
decision.  See VAOPGCPREC 14-95; see also Brown v. West, 203 
F.3d 1378, 1381 (Fed. Cir. 2000).


FINDINGS OF FACT

1.  In an August 10, 1970, decision, the Board denied an 
evaluation in excess of 30 percent for residuals of a mortar 
fragment wound of the right forearm, involving Muscle Groups 
VII and VIII.

2.  The Board's decision of August 10, 1970, was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.

CONCLUSION OF LAW

The Board's August 10, 1970, decision did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Veterans Claims Assistance Act of 2000 (VCAA) 
has no applicability to claims of CUE in prior Board 
decisions, and that VA's duties to notify and assist 
contained in the VCAA are not applicable to such CUE motions.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 
see also VAOPGCPREC No. 12-2001 (July 6, 2001); 38 C.F.R. 
§§ 20.1411 (c), (d) (2003).  Accordingly, the VCAA is not 
applicable to this motion as a matter of law.

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400.  VA regulations define what constitutes clear and 
unmistakable error and what does not, and they provide in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a)  General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b)  Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2)  Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.
. . . 

(c)  Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not 
clear and unmistakable error.  

(1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in the Board 
decision.  

(2)  Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

See 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 
(2003).

In this case, the veteran asserts that the Board, in its 
August 10, 1970, decision, failed to properly apply the 
provisions of the rating criteria, to include the provisions 
for combined ratings for muscle injuries, i.e., 38 C.F.R. 
§ 4.55.  

The pertinent regulations in effect at the time of the 
Board's August 10, 1970, decision provided as follows:

For muscles arising from the internal condyle of the humerus, 
moderate impairment warranted a 10 percent rating (minor or 
major); moderately severe impairment warranted a 20 percent 
(minor) or 30 percent (major) rating.  Severe impairment 
warranted a 30 percent (minor) or 40 percent (major) rating.  
38 C.F.R. § 4.73, Diagnostic Code (DC) 5307 (1970).  

For muscles arising mainly from the external condyle of the 
humerus, moderate impairment warranted a 10 percent rating 
(minor or major); moderately severe impairment warranted a 20 
percent rating (minor or major); and severe impairment 
warranted a 20 percent (minor) or 30 percent (major) rating.  
38 C.F.R. § 4.73, DC 5308 (1970).

For combined ratings, muscle injuries in the same anatomical 
region will not be combined, but instead, the rating for the 
major group affected will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55 (1970).

The veteran specifically argues that, with moderately severe 
impairment of Muscle Group VII as the major group affected, a 
40 percent evaluation was appropriate because the presence of 
injury to Muscle Group VIII would elevate the combined rating 
to the next higher level, in accordance with 38 C.F.R. 
§ 4.55.  

There is, however, no indication that the Board failed to 
consider 38 C.F.R. § 4.55 in the August 10, 1970, decision.  
The veteran's contention presupposes the existence of a 
moderately severe muscle injury to Muscle Group VII and/or 
that such muscle injury was not deemed to have been the major 
group affected.  

While the August 10, 1970, Board decision is somewhat brief 
in its analysis, the summary of evidence shows that the Board 
properly considered all evidence before it.  Additionally, 
the findings of fact and discussion of the evidence are 
consistent with the conclusion reached.  The Board never 
indicated that muscle injury to either Group VII or VIII was 
moderately severe, and the Board never designated in the 
decision that Group VIII, rather than Group VII, was the 
major muscle group affected.  The Board's discussion of the 
evidence tends to show, at most, slight to moderate muscle 
injury.  For instance, the August 10, 1970, decision noted in 
the discussion that, "Examinations have shown that he [the 
veteran] has intact digital function with only slight 
sluggishness in flexion of the right small finger."  

The Board cited 38 C.F.R. § 4.55 in both the "Law and 
Regulations" and "Conclusions of Law" sections of the 
decision, and without application of 38 C.F.R. § 4.55, a 10 
percent evaluation for moderate injury (major or minor) would 
have been assigned.  In the August 10, 1970, decision, the 
Board ultimately agreed with the RO's decision: "The 
weakness in the hand noted on recent examination is the basis 
for the current ratings now in effect."  The "current 
rating" provided by the RO listed the Diagnostic Code as 
5307-5308 (see 38 C.F.R. § 4.27), reflecting Muscle Group VII 
as the major affected group.  Like the Board, the RO did not 
describe the muscle injuries in terms of slight, moderate, 
moderately severe, or severe.  See June 11, 1968, and 
September 18, 1969, rating decisions.  While it is 
acknowledged that the Board should have been more explicit in 
its application of the law and regulations to the facts, the 
implicit application of the law to the facts did not 
manifestly change the outcome.  There is no indication the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403.     

The veteran's argument relies on the presence of a moderately 
severe injury, but the Board's August 10, 1970, decision 
shows no more than moderate muscle injury of Muscle Group 
VII.  In support of a finding of at least moderately severe 
muscle injury, the veteran has provided its own 
interpretation of the pertinent medical evidence, but this 
constitutes a disagreement with how the Board evaluated the 
facts and is therefore inadequate to raise a claim of CUE.  
See Luallen v. Brown, 8 Vet. App. 92 (1995).

The veteran also argues that if he sustained a similar injury 
today, his disability would be evaluated as 40 percent 
disabling because the rating codes have since been amended.  
However, as noted above, clear and unmistakable error does 
not include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  

In view of the foregoing, the veteran has failed to establish 
that the Board committed CUE in the August 10, 1970, 
decision.  There is simply no indication that the Board did 
not properly consider all evidence before it in August 1970, 
or 



that it failed to correctly apply the appropriate laws and 
regulations to the veteran's claim.



ORDER

The motion for revision of the August 10, 1970, Board 
decision on the grounds of clear and unmistakable error is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW 
FOR CLEAR AND UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision on your motion for the Board 
to review one or more of its final decisions for clear and 
unmistakable error (CUE). If you are satisfied with the 
outcome of this decision, you do not need to do anything. 
However, if you are not satisfied with this decision, you 
have the following options, which are listed in no particular 
order of importance: 

?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all 
three at the same time if you wish. However, if you file a 
Notice of Appeal with the Court and motion with the Board at 
the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will 
not be able to consider your motion without the Court's 
permission. 

There is no time limit for filing a motion for 
reconsideration or a motion to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the Court. If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court. As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court. You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to the Court is filed on time. 

How do I appeal to the United States Court of Appeals for 
Veterans Claims? Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website. The Court's facsimile number is (202) 501-
5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which 
issue(s) you want reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. See 38 C.F.R. 20.904. 
For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not 
provided a Statement of the Case or Supplemental Statement of 
the Case, or you did not get a personal hearing that you 
requested.  You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits 
based on false or fraudulent evidence submitted by or on 
behalf of the appellant. Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time.  However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

Can someone represent me in my appeal? Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you. An 
accredited representative of a recognized service 
organization may represent you free of charge. VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, you should write directly to the Court for 
information. Upon request, the Court will provide you a 
state-by-state listing of persons admitted to practice before 
the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except 
for a claim involving a home or small business VA loan under 
Chapter 37 of title 38, United States Code, attorneys or 
agents cannot charge you a fee or accept payment for services 
they provide before the date BVA makes a final decision on 
your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or 
agent is allowed to charge you a fee for representing you 
before VA in most situations. An attorney can also charge you 
for representing you before the Court. VA cannot pay fees of 
attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or 
agent may charge you a reasonable fee for services involving 
a VA home loan or small business loan. For more information, 
read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



